DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 12/14/2020.

Examiner’s Remarks
Pursuant amendment filed on 12/14/2020 subsequent to interview dated 09/14/2020, the Terminal disclaimer filed 12/14/2020 has been reviewed and accepted.
Claims 2, 3, 6, 8, 9, 11, 12, 15, 17, 18 and 28 have been amended.
Claims 4 and 13 are canceled without prejudice or disclaimer, thus claims 1, 4, 7, 13, 16, 38, 39, 43, 45-47 and 49 are canceled.
New claims 53-72 have been added.
New claim 53 depends from currently amended independent claim 2.
New claims 54 and 61 are independent claims (recite features similar to those in claims 2 and 28 respectively) and claims 55-60 and 62-72 are respectively depending therefrom.
Claims 2, 3, 5, 6, 8-12, 14, 15, 17-37, 40-42, 44, 48 and 50-72 are pending.

Terminal Disclaimer
Terminal disclaimer filed 12/14/2020 has been reviewed and accepted.

Claims 2, 3, 5, 6, 8-12, 14, 15, 17-37, 40-42, 44, 48 and 50-72 are allowed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 2 is allowed because update/new search has been conducted and no art is found that solely, or in any combination, discloses the combination of features recited in independent claim 2 including latency mode associated with application; determining, by the computing device and based on the first latency mode, a buffer size for a buffer of a plurality of buffers, wherein the buffer is associated with the user device, and wherein the buffer is configured to store data to be sent to the user device or data received from the user device; adjusting, based on the determined buffer size, a current size of the buffer; and sending, based on the adjusting the current size of the buffer and to the user device, a notification indicating a change in latency mode. 
Independent claims 11 and 54 are corresponding respective apparatus and no-transitory computer-readable claims and reciting similar limitations as independent claim 2).  
Independent claim 28 and corresponding respective apparatus and no-transitory computer-readable claims 20 and 61 recite similar limitations.
Thus claims are 2, 3, 5, 6, 8-12, 14, 15, 17-37, 40-42, 44, 48 and 50-72 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        02/9/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414